Citation Nr: 1630906	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2015, the Board remanded the appeal.  In a subsequent September 2015 rating decision, the RO granted the Veteran service connection for obstructive sleep apnea and tension/migraine headaches and therefore these issues are no longer in appellate status.

The Board has recharacterized the Veteran's claim of service connection for PTSD to include all acquired psychiatric disorder because the record shows his being treated for a number of different psychiatric disorders.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000). 

The claim of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Coronary artery disease had its onset in service.


CONCLUSION OF LAW

Coronary artery disease s was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative in writings to VA claim that service connection is warranted for coronary artery disease because it was caused by his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with coronary artery disease since 2009.  See, e.g., private treatment record dated in December 2009; VA examination dated in August 2015.  Moreover, the Board finds that the Veteran is both competent and credible to testify that he has a problem with observable symptoms of coronary artery disease while on active duty because the symptoms he described in his August 2011 notice of disagreement (chest pain, dizziness, and fatigue) are observable by a lay person.  See Davidson.  The Board also notes that service treatment records both document problems with shortness of breath, dizziness, and high cholesterol.  See service treatment records dated in January 1996, December 1999; Also see laboratory study dated in July 1996.  Likewise, the Veteran's January 2002 retirement examination both included an abnormal echocardiography (ECG) and a diagnosis of hypercholesterolemia.  Lastly, the Board notes that after a review of the record on appeal and an examination of the Veteran the August 2015 VA examiner opined that the Veteran ". . .  diagnosed to have CAD [coronary artery disease] in 2008.  There are multiple risk factors for development of CAD.  In this veteran there was mention of hypercholesterolemia at the time of the [January 2002] retirement [examination] although it is not clear whether he was being treated for it or not.  Hypercholesterolemia is one of the well-known risk factors for CAD and hence it is at least as likely as not Hypercholesterolemia contributed or caused CAD in this veteran."  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given the above record, the Board finds that with granting the Veteran the benefit of any doubt in this matter, that his coronary artery disease is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for coronary artery disease is granted.


REMAND

As noted in the June 2015 Board remand, the RO denied service connection for PTSD in a January 2015 rating decision and the Veteran submitted a notice of disagreement (NOD) later that month.  However, no further action was taken by the RO.  Therefore, the Board finds that this issue must be remanded for the RO to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

The AOJ should issue the Veteran a SOC as to the denial of his claim of service connection for an acquired psychiatric disorder to include PTSD.  This issue should thereafter only be returned to the Board if the Veteran perfects his appeal by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


